UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5454 Dreyfus New Jersey Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Bond Fund, Inc. March 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.4% Rate (%) Date Amount ($) Value ($) New Jersey88.9% Atlantic County Utilities Authority, Solid Waste System Revenue 7.13 3/1/16 10,595,000 10,594,470 Bergen County Utilities Authority, Water Pollution Control Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/15/13 1,155,000 1,228,146 Bordentown Sewer Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/20 3,880,000 3,979,289 Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 5,500,000 4,703,655 Camden, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 2/15/12 4,385,000 a 4,232,095 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 4,545,000 4,358,791 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 2,000,000 1,918,060 East Orange, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/10 4,240,000 a 4,235,039 East Orange, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/11 2,500,000 a 2,477,450 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/21 685,000 a 412,713 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/26 745,000 a 333,566 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/28 2,345,000 a 927,096 Essex County Improvement Authority, LR (County Correctional Facility Project) (Insured; FGIC) (Prerefunded) 6.00 10/1/10 10,000,000 b 10,282,800 Gloucester County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) 5.00 4/1/38 8,000,000 8,370,160 Gloucester Township Municipal Utilities Authority, Sewer Revenue (Insured; AMBAC) 5.65 3/1/18 2,310,000 2,636,357 Higher Education Student Assistance Authority of New Jersey, Student Loan Revenue (Insured; National Public Finance Guarantee Corp.) 6.13 6/1/17 280,000 283,651 Hudson County Improvement Authority, County-Guaranteed Parking Revenue (Harrison Parking Facility Redevelopment Project) (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/39 5,000,000 5,290,650 Hudson County Improvement Authority, Harrison Stadium Land Acquisition Special Obligation Revenue (Harrison Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/15/34 3,000,000 a 739,410 Jersey City, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 5/15/10 4,745,000 a 4,740,872 Mercer County Improvement Authority, County Secured Open Space Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/40 3,290,000 3,381,166 Middlesex County Improvement Authority, Utility System Revenue (Perth Amboy Project) (Insured; AMBAC) 0 9/1/20 3,745,000 a 2,024,510 Middlesex County Improvement Authority, Utility System Revenue (Perth Amboy Project) (Insured; AMBAC) 0 9/1/22 4,740,000 a 2,228,085 Middlesex County Utilities Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 6 8/15/10 170,000 172,996 New Jersey, GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/15/10 7,400,000 7,521,360 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 2,300,000 2,242,293 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/29 12,500,000 12,062,375 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Developmental Disabilities) 6 7/1/24 1,240,000 1,278,837 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Mental Health Services) 6.10 7/1/17 2,195,000 2,264,647 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.00 6/1/18 1,680,000 1,731,509 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.50 6/1/21 1,920,000 1,960,051 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 6 6/1/25 1,000,000 1,027,400 New Jersey Economic Development Authority, Gas Facilities Revenue (NUI Corporation Project) 5.25 11/1/33 2,780,000 2,488,295 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0 7/1/20 3,350,000 a 2,158,405 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0 7/1/21 2,620,000 a 1,593,353 New Jersey Economic Development Authority, Retirement Community Revenue (Seabrook Village, Inc. Facility) 5.25 11/15/26 1,700,000 1,444,388 New Jersey Economic Development Authority, Revenue (Department of Human Services Pooled Financing Program) 5.75 7/1/14 1,080,000 1,157,263 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0 1/1/12 1,000,000 a 944,330 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0 1/1/13 1,000,000 a 904,580 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0 1/1/15 3,250,000 a 2,652,878 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/17 5,000,000 a 3,587,300 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/18 2,500,000 a 1,685,750 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/20 6,500,000 a 3,807,960 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/22 6,000,000 a 3,068,220 New Jersey Economic Development Authority, Revenue (Transportation Project) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/1/11 2,210,000 2,311,771 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.50 9/1/24 10,000,000 11,164,700 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) (Prerefunded) 5.25 6/15/11 10,000,000 b 10,566,500 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/27 10,000,000 11,070,000 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 5,000,000 5,029,850 New Jersey Educational Facilities Authority, Revenue (Fairleigh Dickenson University Issue) 6.00 7/1/20 4,535,000 4,619,442 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.00 7/1/27 1,000,000 985,160 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.25 7/1/27 500,000 503,555 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.00 7/1/33 1,880,000 1,778,555 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.25 7/1/37 750,000 719,528 New Jersey Educational Facilities Authority, Revenue (Montclair State University Issue) 5.25 7/1/38 2,000,000 2,067,440 New Jersey Educational Facilities Authority, Revenue (New Jersey City University Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 12,165,000 12,411,341 New Jersey Educational Facilities Authority, Revenue (Princeton Theological Seminary Issue) 5.00 7/1/29 5,000,000 5,494,000 New Jersey Educational Facilities Authority, Revenue (Princeton University) (Prerefunded) 5.00 7/1/15 120,000 b 138,989 New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) (Insured; AMBAC) 5.50 9/1/17 1,500,000 1,633,860 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) (Insured; FGIC) (Prerefunded) 5.75 7/1/10 15,405,000 b 15,615,586 New Jersey Educational Facilities Authority, Revenue (Seton Hall University Issue) 6.25 7/1/37 5,000,000 5,583,500 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/27 5,000,000 5,026,800 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/34 7,655,000 7,414,021 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) (Prerefunded) 5.38 7/1/14 2,500,000 b 2,887,875 New Jersey Educational Facilities Authority, Revenue (The College of New Jersey Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 7,910,000 8,157,504 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/38 3,745,000 3,836,266 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds (Prerefunded) 5.25 9/1/10 4,070,000 b 4,195,437 New Jersey Health Care Facilities Financing Authority, Revenue (AHS Hospital Corporation Issue) 5.00 7/1/27 5,400,000 5,399,568 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 6.00 7/1/12 4,740,000 4,975,673 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 6.25 7/1/17 2,730,000 2,869,121 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) (Prerefunded) 6.25 7/1/12 2,270,000 b 2,516,431 New Jersey Health Care Facilities Financing Authority, Revenue (AtlantiCare Regional Medical Center Issue) 5.00 7/1/22 3,975,000 4,098,980 New Jersey Health Care Facilities Financing Authority, Revenue (Capital Health System Obligated Group Issue) (Prerefunded) 5.75 7/1/13 3,000,000 b 3,363,780 New Jersey Health Care Facilities Financing Authority, Revenue (General Hospital Center at Passaic, Inc. Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 6.75 7/1/19 550,000 686,516 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/36 2,900,000 2,973,979 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/38 5,000,000 5,033,200 New Jersey Health Care Facilities Financing Authority, Revenue (Robert Wood Johnson University Hospital Issue) 5.38 7/1/13 2,000,000 2,014,680 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/23 2,280,000 a 1,333,390 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/23 3,220,000 a 1,245,271 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 6.00 7/1/12 1,950,000 2,010,840 New Jersey Health Care Facilities Financing Authority, Revenue (Trinitas Hospital Obligated Group) (Prerefunded) 7.38 7/1/10 4,000,000 b 4,102,120 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/38 5,000,000 5,266,200 New Jersey Health Care Facilities Financing Authority, State Contract Revenue (Hospital Asset Transformation Program) 5.25 10/1/38 13,595,000 13,659,712 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/25 1,000,000 1,021,470 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/26 1,500,000 1,524,045 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 6/1/21 12,000,000 12,825,360 New Jersey Highway Authority, Revenue (Garden State Parkway) 6.00 1/1/19 6,645,000 8,075,203 New Jersey Housing and Mortgage Finance Agency, MFHR (Insured: AMBAC and FHA) 5.65 5/1/40 4,480,000 4,480,941 New Jersey Housing and Mortgage Finance Agency, MFHR (Insured; Assured Guaranty Municipal Corp.) 5.70 5/1/20 2,320,000 2,330,046 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue 4.95 5/1/41 7,000,000 6,907,810 New Jersey Housing and Mortgage Finance Agency, SFHR 5.20 10/1/25 7,500,000 7,613,100 New Jersey Housing and Mortgage Finance Agency, SFHR 6.38 10/1/28 5,935,000 6,570,282 New Jersey Housing and Mortgage Finance Agency, SFHR 5.25 10/1/37 1,945,000 2,035,695 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/20 4,000,000 4,201,800 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 12/15/23 7,000,000 7,839,440 New Jersey Transportation Trust Fund Authority (Transportation System) 6.00 12/15/38 10,000,000 11,062,200 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 0.00 12/15/24 1,000,000 a 437,640 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/32 10,000,000 10,191,400 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/34 5,150,000 5,231,885 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 7.00 6/15/12 2,255,000 2,555,546 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 7.00 6/15/12 3,745,000 4,179,944 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.00 12/15/11 5,000,000 b 5,441,800 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 60,000 70,804 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 160,000 185,534 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/36 3,500,000 3,592,050 New Jersey Turnpike Authority, Turnpike Revenue 5.25 1/1/40 9,170,000 9,561,192 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/16 835,000 963,874 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/16 165,000 199,153 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 1/1/16 3,520,000 4,153,811 North Jersey District Water Supply Commission, Sewer Revenue (Wanaque South Project) (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/19 2,000,000 2,359,480 Rahway Valley Sewerage Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/30 7,550,000 a 2,313,471 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 3,000,000 3,509,820 Port Authority of New York and New Jersey (Consolidated Bonds, 127th Series) (Insured; AMBAC) 5.25 12/15/32 5,070,000 5,126,733 Port Authority of New York and New Jersey, Special Obligation Revenue (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/15 5,000,000 5,279,450 Salem County Improvement Authority, City-Guaranteed Revenue (Finlaw State Office Building Project) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/38 3,640,000 3,828,115 Salem County Pollution Control Financing Authority, PCR (Public Service Electric and Gas Company Project) (Insured; National Public Finance Guarantee Corp.) 5.45 2/1/32 1,590,000 1,515,779 South Jersey Port Corporation, Marine Terminal Revenue 5.75 1/1/23 4,000,000 4,474,560 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/34 2,900,000 3,120,458 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 1/1/39 6,000,000 6,460,380 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 2,695,000 2,571,003 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 3,000,000 2,486,760 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 8,950,000 7,229,452 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/32 5,560,000 5,980,836 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.75 6/1/34 11,115,000 7,716,811 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.38 6/1/12 2,500,000 b 2,734,675 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 1,790,000 b 2,090,129 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 10,630,000 b 12,490,888 Union County Improvement Authority, Revenue (Correctional Facility Project) 5.00 6/15/22 1,780,000 1,888,455 Union County Utilities Authority, Solid Waste Revenue (Ogden Martin Systems of Union, Inc.) (Insured; AMBAC) 5.38 6/1/20 4,990,000 4,990,948 University of Medicine and Dentistry of New Jersey, GO (Insured; AMBAC) 5.50 12/1/27 15,425,000 15,526,188 U.S. Related9.5% Government of Guam, GO 6.75 11/15/29 2,000,000 2,138,440 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,025,180 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 2,000,000 2,090,720 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,445,000 10,603,137 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 4,000,000 c 3,969,680 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 5,000,000 5,170,550 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/27 4,715,000 4,724,996 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.75 8/1/37 2,990,000 3,187,549 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 3,075,000 3,161,100 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 9,000,000 9,691,830 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; Berkshire Hathaway Assurance Corporation) 0.00 8/1/54 36,600,000 a 2,903,112 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/43 18,000,000 a 2,362,320 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 2,000,000 2,035,920 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) (Prerefunded) 6.50 10/1/10 3,000,000 b 3,119,460 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 2,000,000 1,972,440 Total Investments (cost $580,525,671) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Purchased on a delayed delivery basis. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $580,525,671. Net unrealized appreciation depreciation on investments was $24,470,541 of which $28,709,884 related to appreciated investment securities and $4,239,343 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 1 - Level 3 - Unadjusted Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities Municipal Bonds - 604,996,212 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the funds Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type, indications as to values from dealers, and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New Jersey Municipal Bond Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 By: /s/ James Windels James Windels Treasurer Date: May 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
